Lewis, P. J.,
delivered the opinion of the court.
This was an application for a restraining order to prevent the selling of personal property under an exe: cution by a constable. A temporary injunction was granted, and upon the final hearing this was' dissolved and judgment wa rendered for the defendants.
The bill of exceptions contains no motion for a new trial, nor any statement that one was filed. Under the uniform rulings of the supreme court, and of this court, we are, therefore, precluded, from any examination into the merits of the controversy. Outside of the bill of exceptions, no point is saved for our attention, and the judgment must be affirmed. Rotchford v. Creamer, 65 Mo. 48.
All the judges concur.